Spencer, J.
delivered the opinion of the court. This case comes before the court under a new aspect. Admitting that a service of notice of the non-payment of the note by the maker, at the house in Frankfort-street, would have been good and equivalent to a service at the defendant’s dwelling or eomptinghouse, still we are of opinion that the delivery of such notice at the post-office, unaccompanied with proof that it was actually delivered at the house, is not notice.
In the case of Scott and others v. Lifford, (1 Camp. 249.) the court of king’s bench held that when the parties resided in London, or in the near neighbourhood of it, the party sending a notice may avail himself of the convenience of the troo-penny post, and was not obliged to despatch a special messenger. Decisions in other countries on such points are entitled to little consideration. The great extent and population of London and its neighbourhood might well admit of a rule as to notices like the tine in the case cited, whilst here such a rule would be inapplicable and improper.
The invariable rule with us is, that when the parties reside in the same city or place, notice of .the dishonour of bills or notes must be personal, or something tantamount, such as leaving it at the dwelling-house or place of business of the party, if absent. If the party to be served by a notice resides in a different place or city, then the notice may be sent through the post-office to the post-office nearest the party entitled to notice.
It would be extremely embarrassing to suffer the rule to fluctuate, by making exceptions which would lead to uncertainty. It is of -the utmost importance in mercantile transactions to have a certain and stable rule in relation to notices. As it does not appear in this case that the notice was left at the defendant’s place of business in Frankfort-street, and it appeared that he resided i the nonsuit was correct, and the motion to set it aside r"' ■ with costs.
Motion denied.